        Case 4:19-cv-03425-JST Document 86 Filed 01/28/20 Page 1 of 5



 1   Julie E. Schwartz, Bar No. 260624
     JSchwartz@perkinscoie.com
 2   Perkins Coie LLP
 3   3150 Porter Drive
     Palo Alto, CA 94304-1212
 4   Telephone: 650.838.4300
     Facsimile: 650.838.4350
 5
     Todd M. Hinnen (admitted pro hac vice)
 6   THinnen@perkinscoie.com
 7   Ryan Spear (admitted pro hac vice)
     RSpear@perkinscoie.com
 8   Perkins Coie LLP
     1201 Third Ave., Suite 4900
 9   Seattle, WA 98101-3099
     Telephone: 206.359.8000
10
     Facsimile: 206.359.9000
11
     Attorneys for Plaintiff Niantic, Inc.
12
                                  UNITED STATES DISTRICT COURT
13
                               NORTHERN DISTRICT OF CALIFORNIA
14
                                             OAKLAND DIVISION
15

16   NIANTIC, INC., a Delaware corporation,          Case No. 19-cv-03425-JST
17        Plaintiff,                                 NIANTIC, INC.’S OPPOSITION TO
          v.                                         DEFENDANTS RYAN HUNT’S AND
18                                                   ALEN HUNDUR’S ADMINISTRATIVE
     GLOBAL++, an unincorporated association;        MOTION TO DEEM MOOT NIANTIC,
19   RYAN HUNT, a.k.a. “ELLIOTROBOT,” an             INC.’S COMBINED MOTION TO
     individual; IT HAVEN INC., a foreign            DISMISS COUNTERCLAIMS FOR
20   corporation; MATTHEW JOHNSON, an                FAILURE TO STATE A CLAIM, MOTION
     individual; HLP TECH, LLC, a Missouri           TO STRIKE COUNTERCLAIMS, AND
21   limited liability company; MATTHEW              MOTION TO STRIKE DEFENDANTS’
                                                     AFFIRMATIVE DEFENSES
22   RAGNARSON, an individual; MANDY
     JOHNSON, an individual; MANDY                   Judge:           Hon. Jon S. Tigar
23   LOMBARDO, an individual; ALEN
     HUNDUR, a.k.a. “IOS N00B,” an
24   individual; APPHAVEN, an unincorporated
     association; RAJESHWAR GHODERAO, an
25   individual; and DOES 1-20,
26          Defendants.
27

28

                                                        OPPOSITION TO ADMINISTRATIVE MOTION
                                                                        Case No. 19-cv-03425-JST
        Case 4:19-cv-03425-JST Document 86 Filed 01/28/20 Page 2 of 5



 1                                      I.          INTRODUCTION

 2          Pursuant to Civil Local Rule 7-11(b), Plaintiff Niantic, Inc. (“Niantic”) respectfully

 3   opposes defendants Ryan Hunt’s and Alen Hundur’s administrative motion to deem moot

 4   Niantic’s combined motion to dismiss counterclaims for failure to state a claim, motion to strike

 5   counterclaims, and motion to strike defendants’ affirmative defenses. See Dkt. 85. Specifically,

 6   because the filing of an amended complaint does not render moot counterclaims filed in response

 7   to an initial complaint, defendants’ counterclaims remain pending, and therefore Niantic’s

 8   motions to dismiss and to strike those counterclaims contain live disputes. Moreover, even if the

 9   Court were to conclude that the counterclaims are somehow moot, Niantic’s anti-SLAPP motion

10   to strike requires resolution because the remedy sought—an award of attorneys’ fees incurred

11   opposing the improper SLAPP claims—is available and appropriate regardless of whether the

12   SLAPP claims are subsequently rendered moot.

13                                       II.        BACKGROUND

14          Niantic filed its initial complaint on June 14, 2019. See Dkt. 1. Defendants Hunt and

15   Hundur filed their answer and counterclaims on October 24, 2019. See Dkt. 64. In response,

16   Niantic filed a combined motion to dismiss defendants’ counterclaims for failure to state a claim,

17   to strike defendants’ counterclaims pursuant to California’s anti-SLAPP law (Cal. Civ. Proc.

18   Code § 425.16(b)(1)), and to strike defendants’ affirmative defenses. See Dkt. 69. On January 24,

19   2020, Niantic filed an amended complaint. See Dkt. 84.

20                                           III.    ARGUMENT

21          Courts have regularly held that “[a] plaintiff’s filing of an amended complaint does not

22   moot a counterclaim alleged within an answer to the original complaint.” Williams & Cochrane,

23   LLP v. Quechan Tribe of Fort Yuma Indian Reservation, No. 3:17-cv-01436-GPC-MDD, 2018

24   WL 3970094, at *7 (S.D. Cal. Aug. 20, 2018) (citing Hayden v. Ariz. Pool & Fountain Guys,

25   LLC, No. CV-16-00840-PHX-SRB, 2016 WL 9456363, at *1 (D. Ariz. Aug. 2, 2016)); see also,

26   e.g., Bullets2Bandages, LLC v. Caliber Corp., No. 3:18-cv-00669-GPC-KSC, 2020 WL 364207,

27   at *3 (S.D. Cal. Jan. 22, 2020) (same); United States ex rel. GLF Constr. Corp. v. FEDCON Joint

28   Venture, No. 8:17-cv-01932-T-36AAS, 2019 WL 5295329, at *3 n.3 (M.D. Fla. Oct. 18, 2019)
                                               -2-
                                                           OPPOSITION TO ADMINISTRATIVE MOTION
                                                                           Case No. 19-cv-03425-JST
         Case 4:19-cv-03425-JST Document 86 Filed 01/28/20 Page 3 of 5



 1   (similar); Dunkin’ Donuts, Inc. v. Romanias, No. Civ.A.00-1886, 2002 WL 32955492, at *2

 2   (W.D. Pa. May 29, 2002) (“[A]n answer responds to the allegations in a complaint, a

 3   counterclaim is something independent. Revisions to a complaint do not require revisions to a

 4   counterclaim.”). Although defendants argue that “when an amended complaint is filed . . . a

 5   motion to dismiss counterclaims asserted in the earlier answer should be denied as moot,” Dkt. 85

 6   at 2, the two cases on which defendants rely do not support this inaccurate proposition. 1

 7          Accordingly, the counterclaims defendants asserted in their initial response to Niantic’s

 8   complaint were not rendered moot by the amended complaint. In their administrative motion,

 9   defendants neither withdraw their counterclaims nor announce an intention to amend them.

10   Therefore, defendants’ counterclaims are still pending, and the Court may still rule on Niantic’s

11   motion to dismiss and anti-SLAPP motion to strike the counterclaims.

12          Moreover, even if the Court were to conclude that the counterclaims are moot (they are

13   not), it should still rule on Niantic’s anti-SLAPP motion to strike. Courts “have concluded that

14   attorneys’ fees could be awarded pursuant to an anti-SLAPP motion notwithstanding that an anti-

15   SLAPP motion was moot.” Law Offices of Bruce Altschuld v. Wilson, No. LA CV12-05457 JAK

16   (SSx), 2013 WL 12076698, at *3 (C.D. Cal. July 9, 2013) (collecting cases); see also

17   Semiconductor Equip. & Materials Int’l, Inc. v. Peer Grp., Inc., No. 15-cv-00866-YGR, 2015

18   WL 5535806, at *2 (N.D. Cal. Sept. 18, 2015) (“[E]ven if the pleading is amended to remove the

19   targeted claim, the moving party may still be entitled to attorneys’ fees and costs incurred in

20   bringing the anti-SLAPP motion, per [Cal. Civ. Proc. Code] section 425.16(c).”); Tiwari v. NBC

21   Universal, Inc., No. C-08-3988 EMC, 2011 WL 5903859, at *2 (N.D. Cal. Nov. 23, 2011)

22
     1
       In BP West Coast Products, LLC v. Crossroad Petroleum, Inc., the court determined that the
23   plaintiff’s motion to strike portions of defendants’ original answer was rendered moot by an
     amended answer, not an amended complaint. See No. 12CV665 JLS (KSC), 2014 WL 4197554,
24   at *1 (S.D. Cal. Aug. 22, 2014). Moreover, as here, the plaintiff there also moved to dismiss a
     defendant’s counterclaims, which were asserted before the plaintiff filed an amended complaint.
25   See id. The court denied the plaintiff’s motion to dismiss because it was unopposed, not because
     the counterclaims were rendered moot by the amended complaint. See id. Foreman v. Camfil
26   Farr, Inc. No. 3:10CV664-RJC-DSC, 2011 WL 4747926 (W.D.N.C. June 9, 2011), is further
     inapposite. There, the court denied as moot the plaintiffs’ motion to dismiss counterclaim and
27   motion for judgment on the pleadings only after granting the defendant’s motion to file an
     amended answer and counterclaim, which superseded the original counterclaim. See id. at *1-2.
28   Here, by contrast, defendants have not moved to amend their counterclaims.
                                                      -3-
                                                            OPPOSITION TO ADMINISTRATIVE MOTION
                                                                            Case No. 19-cv-03425-JST
         Case 4:19-cv-03425-JST Document 86 Filed 01/28/20 Page 4 of 5



 1   (similar). The Court therefore could and should address the merits of Niantic’s anti-SLAPP

 2   motion to determine if Niantic is a prevailing party. See Semiconductor Equip., 2015 WL

 3   5535806, at *2; Thornbrough v. W. Placer Unified Sch. Dist., No. 2:09-cv-02613-GEB-GGH,

 4   2010 WL 2179917, at *11-13 (E.D. Cal. May 27, 2010).

 5                                        IV.     CONCLUSION
 6          In sum, because defendants’ counterclaims remain pending, Niantic’s motion to dismiss

 7   and anti-SLAPP motion to strike the counterclaims remain pending as well. Even if the Court

 8   were to conclude that the counterclaims were moot, Niantic’s anti-SLAPP motion to strike would

 9   not be. Niantic therefore respectfully requests that the Court deny defendants’ administrative

10   motion. 2

11   DATED: January 28, 2020                           PERKINS COIE LLP
12
                                                       By:     s/ Ryan Spear
13
                                                              Ryan Spear
14                                                            RSpear@perkinscoie.com

15                                                     Attorneys for Plaintiff Niantic, Inc.
16

17

18

19

20

21

22

23

24

25   2
       As for Niantic’s motion to strike defendants’ affirmative defenses, defendants have given no
     indication that they intend to abandon or otherwise modify their affirmatives defenses in light of
26   Niantic’s amended complaint. Therefore, “in anticipation that the defendants will assert the
     affirmative defense[s] again in their answer to the amended complaint,” the interest of judicial
27   economy would be served if the Court were to address Niantic’s fully briefed motion to strike
     defendants’ affirmative defenses at this time. Huon v. Johnson & Bell, Ltd., No. 09 CV 7877,
28   2012 WL 1932120, at *7 (N.D. Ill. May 23, 2012).
                                                      -4-
                                                             OPPOSITION TO ADMINISTRATIVE MOTION
                                                                             Case No. 19-cv-03425-JST
        Case 4:19-cv-03425-JST Document 86 Filed 01/28/20 Page 5 of 5



 1                                        [PROPOSED] ORDER

 2          Defendants Ryan Hunt and Alen Hundur have filed an administrative motion to deem

 3   moot Plaintiff Niantic, Inc.’s combined motion to dismiss counterclaims for failure to state a

 4   claim, motion to strike counterclaims, and motion to strike defendants’ affirmative defenses.

 5          The Court, having fully considered all relevant documents, authorities, evidence, and oral

 6   arguments presented by Niantic and defendants, by and through their respective attorneys, and

 7   good cause having been shown, now, therefore, it is hereby

 8          ORDERED that defendants’ administrative motion be, and the same hereby is, DENIED.

 9

10   Dated: ________________________, 2020
                                                        JON S. TIGAR
11                                                      United States District Judge

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                                  [PROPOSED] ORDER
                                                                               Case No. 19-cv-03425-JST
